UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04632 The European Equity Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 9/30/2011 ITEM 1. SCHEDULE OF INVESTMENTS THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — SEPTEMBER 30, 2011 (unaudited) Shares Description Value(a) INVESTMENTS IN GERMANY – 30.8% COMMON STOCKS – 26.2% AUTOMOBILES – 1.3% Bayerische Motoren Werke $ CHEMICALS – 2.1% Linde ELECTRIC UTILITIES – 1.2% E.ON INDUSTRIAL CONGLOMERATES – 3.3% Siemens INSURANCE – 4.4% Allianz Hannover Rueckversicherung MEDIA – 1.5% Axel Springer PERSONAL PRODUCTS – 2.2% Beiersdorf SOFTWARE – 4.7% SAP Software SPECIALTY RETAIL – 2.3% Fielmann TEXTILES, APPAREL & LUXURY GOODS – 2.7% Adidas THRIFTS & MORTGAGE FINANCE – 0.5% Aareal Bank* Total Common Stocks (cost $19,158,433) PREFERRED STOCKS – 4.6% AUTOMOBILES – 2.0% Volkswagen (cost $951,062) Shares Description Value(a) HOUSEHOLD PRODUCTS – 2.6% Henkel & Co. (cost $1,288,680) $ Total Preferred Stocks (cost $2,239,742) Total Investments in Germany (cost $21,398,175) INVESTMENTS IN FRANCE – 27.7% AEROSPACE & DEFENSE – 1.0% Safran AUTO COMPONENTS – 2.0% Valeo CONSTRUCTION & ENGINEERING – 2.1% Bouygues DIVERSIFIED TELECOMMUNICATION SERVICES – 2.2% Vivendi FOOD PRODUCTS – 3.2% Danone HEALTH CARE EQUIPMENT & SUPPLIES – 3.1% Essilor International MULTILINE RETAIL – 1.9% PPR OIL, GAS & CONSUMABLE FUELS – 4.1% Total PHARMACEUTICALS – 3.6% Sanofi REAL ESTATE INVESTMENT TRUST (REIT) – 2.2% Mercialys† TEXTILES, APPAREL & LUXURY GOODS – 2.3% LVMH Moet Hennessy Louis Vuitton Total Investments in France (cost $21,184,292) 6 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — SEPTEMBER 30, 2011 (unaudited) (continued) Shares Description Value(a) INVESTMENTS IN UNITED KINGDOM – 11.3% COMMERCIAL SERVICES & SUPPLIES – 2.5% Aggreko $ ENERGY EQUIPMENT & SERVICES – 1.4% Subsea 7* HEALTH CARE EQUIPMENT & SUPPLIES – 2.1% Smith & Nephew OIL, GAS & CONSUMABLE FUELS – 2.1% BG Group WIRELESS TELECOMMUNICATION SERVICES – 3.2% Vodafone Group Total Investments in United Kingdom (cost $8,322,285) INVESTMENTS IN SPAIN – 9.0% COMMERCIAL BANKS – 3.6% Banco Santander DIVERSIFIED TELECOMMUNICATION SERVICES – 4.2% Telefonica† OIL, GAS & CONSUMABLE FUELS – 1.2% Repsol YPF Total Investments in Spain (cost $5,208,946) INVESTMENTS IN NETHERLANDS – 4.6% CHEMICALS – 2.3% Koninklijke DSM DIVERSIFIED FINANCIAL SERVICES – 0.7% ING Groep* Shares Description Value(a) FOOD PRODUCTS – 1.6% Unilever $ Total Investments in Netherlands (cost $3,558,403) INVESTMENTS IN LUXEMBOURG – 2.8% MEDIA – 2.8% SES Total Investments in Luxembourg (cost $2,097,894) INVESTMENTS IN AUSTRIA – 2.1% MACHINERY – 2.1% Andritz Total Investments in Austria (cost $1,538,693) INVESTMENTS IN FINLAND – 2.0% INSURANCE – 2.0% Sampo Total Investments in Finland (cost $1,417,010) INVESTMENTS IN DENMARK – 1.9% CHEMICALS – 1.5% Christian Hansen Holding HEALTH CARE EQUIPMENT & SUPPLIES – 0.4% GN Store Nord Total Investments in Denmark (cost $1,319,256) INVESTMENTS IN ITALY – 1.9% COMMERCIAL BANKS – 0.6% UniCredit 7 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — SEPTEMBER 30, 2011 (unaudited) (continued) Shares Description Value(a) INVESTMENTS IN ITALY – 1.9% (continued) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS – 1.3% Enel Green Power $ Total Investments in Italy (cost $2,011,259) INVESTMENTS IN NORWAY – 0.9% ENERGY EQUIPMENT & SERVICES – 0.9% TGS Nopec Geophysical Total Investments in Norway (cost $744,595) INVESTMENTS IN SWITZERLAND – 0.9% PROFESSIONAL SERVICES – 0.9% SGS Total Investments in Switzerland (cost $683,597) Total Investments in Common and Preferred Stocks – 95.9% (cost $69,484,405) SECURITIES LENDING COLLATERAL – 5.1% Daily Assets Fund Institutional, 0.17% (cost $3,537,330)(b)(c) Shares Description Value(a) CASH EQUIVALENTS – 2.1% Central Cash Management Fund, 0.10% (cost $1,428,429)(c) $ Total Investments – 103.1% (cost $74,450,164)** Other Assets and Liabilities, Net – (3.1%) ) NET ASSETS – 100.0% $ For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. *Non-income producing security. **The cost for federal income tax purposes was $74,571,313. At September 30, 2011, net unrealized depreciation for all securities based on tax cost was $3,153,714. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,386,619 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,540,333. †All or a portion of these securities were on loan. The value of all securities loaned at September 30, 2011 amounted to $3,315,588, which is 4.8% of net assets. (a)Value stated in U.S. dollars. (b)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (c)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub-group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub-groups or industries. 8 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS – SEPTEMBER 30, 2011 (unaudited) (continued) Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's investments. Category Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments(d) Germany $ $ — $ — $ France — — United Kingdom — — Spain — — Netherlands — — Luxembourg — — Austria — — Finland — — Denmark — — Italy — — Norway — — Switzerland — — Short-Term Instruments(d) — — Total $ $ — $ — $ (d) See Schedule of Investments for additional detailed categorizations. 9 ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The European Equity Fund, Inc. By: /s/W. Douglas Beck W. Douglas Beck President Date: November 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/W. Douglas Beck W. Douglas Beck President Date: November 22, 2011 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: November 22, 2011
